DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,406,,011. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of U.S. Patent No. 11,406,,011 contain limitations that read on every limitation recited in claims 1-14 of the instant application.
Regarding claim 1, claims 1 and 3 of U.S. Patent No. 11,406,,011 contain limitations that read on every limitation recited in claim 1 of the instant application.
Regarding claims 2-14, claims 2, 4-16 of U.S. Patent No. 11,406,,011 contain limitations that read on every limitations recited in claims 2-14 of the instant application.
Allowable Subject Matter
Claims 1-14 are allowed pending upon a Terminal Disclaimer is filed by the Applicants.
Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a combination of limitations that a first stretchable wiring line on the first main surface and extending over the first region but not the second region or the third region; an insulating layer extending over the first region and the second region but not the third region; and a second stretchable wiring line extending over the first region, the second region, and the third region such that: the first stretchable wiring line, the insulating layer, and the second stretchable wiring line overlap each other in the first region, the insulating layer and the second stretchable wiring line overlap each other in the second region, and when a thickness of the insulating layer is defined as Z2, and when a minimum value of a length of the second region in an extending direction of the second stretchable wiring line in a plan view of the stretchable wiring board is defined as Y, Y>Z2.  None of the reference art of record discloses or renders obvious such a combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".
Citation of Relevant Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: The Examiner considers the prior art references listed in the attached PTO-892 Notice of Reference Cited are the closest prior art references.  However, none of the prior art references discloses the combination of limitations discussed in the above paragraph alone or in combining with other prior art references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA CAO NGUYEN whose telephone number is (571)272-8293. The examiner can normally be reached Monday-Thursday (7:30-5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOA C NGUYEN/Primary Examiner, Art Unit 2847